Dayton, J.
As an inducement plaintiff promised to make certain repairs at or before the signing of the lease, as is fully shown by the testimony admitted. Some pertinent questions on this head were excluded. The court directed a verdict for the plaintiff. The case of Clenighan v. McFarland, 11 N. Y. Supp. 719, seems to. be “ on all fours ” with that at bar, as to the right to the defense here interposed. The jury should have been allowed to pass upon any disputed questions of fact.
The judgment should be reversed and a new trial ordered, with costs to appellant to abide the event.